     Case 3:19-cv-00389-MMD-WGC Document 32 Filed 04/15/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


DEWAYNE RICHARDSON,                  )                3:19-cv-00389-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                April 15, 2020
WASHOE COUNTY SHERIFF’S              )
OFFICE, et al.,                      )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s Motion for Extension of Time (ECF No. 31). Plaintiff
requests seven (7) days in which to file his opposition to Defendant’s Motion to Dismiss (ECF No.
26).

        Plaintiff’s Motion for Extension of Time (ECF No. 31) is GRANTED. Plaintiff shall have
to and including Friday, May 1, 2020, in which to file his opposition to Defendant’s Motion to
Dismiss (ECF No. 26).

       IT IS SO ORDERED.

                                            DEBRA K. KEMPI, CLERK

                                            By:         /s/______________________
                                                    Deputy Clerk
